OPINION

Per Curiam:

The appellant petitioned for a pre-trial writ of habeas corpus. He contended that there was insufficient evidence presented at the preliminary examination to constitute probable *496cause to hold him for trial, in that the prosecutor failed to elicit positive testimony to prove that the crime charged was committed in Clark County, Nevada, as alleged in the complaint. The district court denied the writ, and this appeal followed.
The crime charged was burglary of a motel room in Las Vegas in violation of NRS 205.060.1 The only witness presented at the preliminary examination was the alleged victim. Explicit testimony to set the venue was not adduced by the prosecutor. However, the witness did testify that the subject motel room was in the Lotus Inn, which he located on Las Vegas Boulevard, near Caesars Palace.
We have previously held that the absence of positive proof of venue to show that the alleged crime occurred at a specific place does not render the proceedings defective, “but it is sufficient if it can be concluded from the evidence as a whole that the act was committed at the place alleged. . . .” Dixon v. State, 83 Nev. 120, 424 P.2d 100 (1967). Applying that rule to the testimony of the witness here, we find no error in binding the appellant over for trial, and the order of the district court denying the writ is affirmed.
Affirmed. Issue remittitur forthwith.

 The criminal complaint recited: . . [T]hat the said defendant on or about the 8th day of June, 1970, at and within the County of Clark, State of Nevada, did then and there willfully, unlawfully, and feloniously enter that certain building known as the LOTUS INN MOTEL, 1213 Las Vegas Boulevard South, Las Vegas, Clark County, Nevada, Room No. 301 thereof, occupied by ROBERT PAUL WOODBURY, with the intent to commit larceny.”